Exhibit 10.5

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

by and among

RESTORATION HARDWARE HOLDINGS, INC.,

HOME HOLDINGS, LLC,

CP HOME HOLDINGS, LLC,

TOWER THREE HOME LLC,

GLENHILL CAPITAL OVERSEAS MASTER FUND LP,

GLENHILL CAPITAL LP,

THE GLENN J. KREVLIN REVOCABLE TRUST

AND THE KREVLIN 2005 GIFT TRUST

AND

THE OTHER STOCKHOLDERS PARTY HERETO

 

 

Dated as of November 7, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   Article I. DEFINITIONS; RULES OF CONSTRUCTION      1     
SECTION 1.01.    Definitions      1      SECTION 1.02.    Rules of Construction
     3    Article II. REPRESENTATIONS AND WARRANTIES      4      SECTION 2.01.
   Authority; Enforceability      4      SECTION 2.02.    Consent      4   
Article III. REGISTRATION RIGHTS      4      SECTION 3.01.    Company
Registration      4      SECTION 3.02.    Registration Procedures      6     
SECTION 3.03.    Registration Expenses      10      SECTION 3.04.   
Indemnification      10      SECTION 3.05.    Lock-Up Agreements      13     
SECTION 3.06.    Participation in Registrations      16      SECTION 3.07.   
Rule 144      16    Article IV. MISCELLANEOUS      16      SECTION 4.01.   
Notices      16      SECTION 4.02.    Binding Effect; Benefits      17     
SECTION 4.03.    Amendment      18      SECTION 4.04.    Assignability      18
     SECTION 4.05.    Governing Law; Submission to Jurisdiction      18     
SECTION 4.06.    Enforcement      18      SECTION 4.07.    Severability      18
     SECTION 4.08.    Additional Securities Subject to Agreement      19     
SECTION 4.09.    Section and Other Headings      19      SECTION 4.10.   
Counterparts      19      SECTION 4.11.    Waiver of Jury Trial      19     
SECTION 4.12.    Entire Agreement      19   

EXHIBIT INDEX

 

Exhibit A    Form of Consent of Holder of Registrable Securities

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 7,
2012, by and among Restoration Hardware Holdings, Inc., a Delaware corporation
(the “Company”), Home Holdings, LLC, a Delaware limited liability company
(“HH”), CP Home Holdings, LLC (“Catterton”), Tower Three Home LLC (“Tower
Three”), Glenhill Capital Overseas Master Fund LP, Glenhill Capital LP, the
Glenn J. Krevlin Revocable Trust and the Krevlin 2005 Gift Trust (collectively
“Glenhill”), and each registered or beneficial owner of shares of common stock
of the Company listed on Schedule A hereto that has signed a Consent of Holder
of Registrable Securities (such parties and each Person listed on Schedule A
hereto, individually, a “Holder” and, collectively, the “Holders”).

WHEREAS, on the date hereof the Company has consummated an initial public
offering, in connection with which, the parties desire to enter into this
Agreement.

NOW, THEREFORE, effective as of the Effective Date, the parties mutually agree
as follows:

ARTICLE I.

DEFINITIONS; RULES OF CONSTRUCTION

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. For the purposes of this definition, “control” when
used with respect to any Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. No Person shall be
deemed to be an Affiliate of another Person solely by virtue of the fact that
both Persons own shares of the Company’s Capital Stock.

“Board” means the Board of Directors of the Company.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in the City of New York are
authorized or obligated by law or executive order to close.

“Capital Stock” means, with respect to any Person any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, and any rights, warrants or options exercisable or
exchangeable for or convertible into such capital stock.

“Catterton” has the meaning set forth in the preamble.

 

1



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Common Stock, par value $0.0001 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Consent of Holders of Registrable Securities” means a consent, the form of
which is attached hereto as Exhibit A.

“Demand Holder” has the meaning set forth in Section 3.02(a).

“Demand Registration” has the meaning set forth in Section 3.02(a).

“Demand Registration Notice” has the meaning set forth in Section 3.02(a).

“Effective Date” means the date of consummation of the initial public offering
of the Company’s Common Stock.

“Effectiveness Period” has the meaning set forth in Section 3.02(a).

“Exchange Act” means the Securities Exchange Act of 1934.

“HH” has the meaning set forth in the preamble.

“Holder” and “Holders” have the meanings set forth in the preamble.

“Included Securities” has the meaning set forth in Section 3.01(a).

“Locked-up Person” has the meaning set forth in Section 3.05(c).

“Lock-up Period” has the meaning set forth in Section 3.05(a).

“Lock-up Securities” has the meaning set forth in Section 3.05(c).

“Major Holder” means any Person that, together with its Affiliates, owns five
(5) percent or more of the outstanding shares of Common Stock of the Company.

“Person” means an individual, a corporation, a general or limited partnership, a
limited liability company, a joint stock company, an association, a trust or any
other entity or organization, including a government, a political subdivision or
an agency or instrumentality thereof.

“Piggyback Registration” has the meaning set forth in Section 3.01(b).

“Pro Rata Amount” has the meaning set forth in Section 3.05(c).

“Public Offering” means an underwritten public offering and sale of equity
securities of the Company pursuant to an effective registration statement under
the Securities

 

2



--------------------------------------------------------------------------------

Act; provided, that a Public Offering shall not include (x) the initial public
offering of the Company’s Common Stock or (y) an offering made in connection
with (a) a business acquisition or combination pursuant to a registration
statement on Form S-4 or any similar form or (b) an employee benefit plan
pursuant to a registration statement on Form S-8 or any similar form.

“Registrable Securities” shall mean any of (i) the shares of Common Stock owned
by any Holder at the time of determination and (ii) any other Capital Stock
issued or issuable with respect to such shares of Common Stock by way of a stock
split, stock dividend, reclassification, subdivision or reorganization,
recapitalization or similar event. As to any particular Registrable Securities
of a Holder, such securities shall cease to be Registrable Securities when (a) a
registration statement with respect to the offering of such securities by the
Holder shall have been declared effective under the Securities Act and such
securities shall have been disposed of by such Holder pursuant to such
registration statement, (b) such securities have been sold to the public
pursuant to Rule 144 (or any similar provision then in force) promulgated under
the Securities Act, (c) all of such Holder’s shares of Common Stock may be sold
to the public pursuant to Rule 144 (or any similar provision then in force)
without any volume, manner of sale or similar restrictions (provided, however,
that shares of Common Stock held by Major Holders that would be Registrable
Securities but for this clause (c) shall continue to be Registrable Securities
for purposes of Piggyback Registrations until such shares of Common Stock cease
to be Registrable Securities by some other clause of this definition), (d) such
securities shall have been otherwise transferred and new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company or its transfer agent and any subsequent disposition of
such securities shall not require registration or qualification under the
Securities Act or any similar state law then in force or (e) such securities
shall have ceased to be outstanding.

“Registration” means a Piggyback Registration or Demand Registration.

“Sale Opportunity” has the meaning set forth in Section 3.05(c).

“Sale Notice” has the meaning set forth in Section 3.05(c).

“Securities Act” means the Securities Act of 1933.

“Tower Three” has the meaning set forth in the preamble.

SECTION 1.02. Rules of Construction. Any provision of this Agreement that refers
to the words “include,” “includes” or “including” shall be deemed to be followed
by the words “without limitation.” References to “dollars” or “$” shall mean
dollars in lawful currency of the United States of America. References to
numbered or letter articles, sections and subsections refer to articles,
sections and subsections, respectively, of this Agreement unless expressly
stated otherwise. All references to this Agreement include, whether or not
expressly referenced, the exhibits and schedules attached hereto. References to
a Section, paragraph, Exhibit or Schedule shall be to a Section or paragraph of,
or Exhibit or Schedule to, this Agreement unless otherwise indicated. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The word “or” when used in this Agreement is not
exclusive. Any agreement,

 

3



--------------------------------------------------------------------------------

instrument, law or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument, or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. References to a Person
are also to its permitted successors and assigns. In the event that any claim is
made by any Person relating to any conflict, omission or ambiguity in this
Agreement, no presumption or burden of proof or persuasion shall be implied by
virtue of the fact that this Agreement was prepared by or at the request of a
particular Person or its counsel.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

Each of the parties hereby represents and warrants, severally and not jointly,
to each of the other parties as follows, as of the Effective Date:

SECTION 2.01. Authority; Enforceability. Such party (a) has the legal capacity
or organizational power and authority to execute, deliver and perform its
obligations under this Agreement and (b) (in the case of parties that are not
natural Persons) is duly organized and validly existing and in good standing
under the laws of its jurisdiction of organization. This Agreement has been duly
executed and delivered by such party and constitutes a legal, valid and binding
obligation of such party, enforceable against it in accordance with the terms of
this Agreement, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the rights of creditors generally and to the
exercise of judicial discretion in accordance with general principles of equity
(whether applied by a court of law or of equity).

SECTION 2.02. Consent. No consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
party, other than those that have been made or obtained on or prior to the
Effective Date, in connection with (a) the execution or delivery of this
Agreement or (b) the consummation of any of the transactions contemplated
hereby.

ARTICLE III.

REGISTRATION RIGHTS

SECTION 3.01. Company Registration.

(a) Demand Registrations

(i) At any time from and after the Effective Date, upon the written demand of
HH, Catterton or Tower Three (each, a “Demand Holder”), the Company shall use
its commercially reasonable efforts to effect as expeditiously as possible, the
registration (a “Demand Registration”) under the Securities Act of (i) all
Registrable Securities held by such Demand Holder that are requested to be
registered in the initial written demand and (ii) any additional Registrable
Securities requested to be registered by any Holders who elect to include
Registrable Securities in such Demand Registration in a written notice or
notices given within

 

4



--------------------------------------------------------------------------------

ten (10) days after the date the Demand Registration Notice (as defined below)
is given by the Company (together with the Registrable Securities described in
clause (i), the “Included Securities”). Promptly (but in no event later than
five Business Days) after the receipt by the Company of any written demand
pursuant to clause (i) of the immediately preceding sentence, the Company will
give written notice of such demand to all Holders of Registrable Securities (the
“Demand Registration Notice”). The Company shall effect the registration under
the Securities Act of the Included Securities as expeditiously as possible and
use its commercially reasonable efforts to have such registration become and
remain effective. The Company shall have the right to select the underwriters
for a Demand Registration that is to be an underwritten offering, subject to the
reasonable approval of Catterton and Tower Three.

(ii) Notwithstanding Section 3.01(a)(i), the Company shall not be required to
effect more than three Demand Registrations from each of Catterton and Tower
Three (including through a demand by HH) (or more than six Demand Registrations
from the Demand Holders in the aggregate); provided, that the Demand Holders
shall be entitled to unlimited additional Demand Registrations if such
additional Demand Registrations would be eligible for registration on Form S-3;
provided, further, that the Company shall not be required to effect more than
two such Demand Registrations on Form S-3 in any twelve month period.

(iii) Any registration initiated pursuant to Section 3.01(a)(i) shall not count
as a Demand Registration (i) unless and until a registration statement with
respect to all Registrable Securities to be sold in connection therewith shall
have become effective and remained effective for a period of 120 days or, if a
shorter time, until all of the Included Securities shall have been sold, (ii) if
after it has become effective such registration is interfered with by any stop
order, injunction or other order or requirement of the SEC or any other
governmental authority for any reason not attributable to the Holders of
Included Securities, such that no sales are possible thereunder for a period of
ten consecutive days or more, (iii) if the conditions to closing specified in
the underwriting agreement, if any, entered into in connection with such
registration are not satisfied or waived, other than by reason of a failure on
the part of the Holders of Included Securities or (iv) if, due to the provisions
of Section 3.01(a)(iv), the Demand Holder demanding such Demand Registration is
prohibited from registering 30% or more of its Registrable Securities requested
to be registered in the initial written demand.

(iv) If a Demand Registration is an underwritten offering and the managing
underwriters advise the Company in writing that in their good faith judgment the
number of securities to be included in a Demand Registration exceeds the number
that can be sold in the offering in light of marketing factors or because the
sale of a greater number would adversely affect the price of the Registrable
Securities to be sold in such Demand Registration, then the total number of
securities the underwriters advise can be included in such Demand Registration
shall be allocated (i) first, to the Holders of the Included Securities, pro
rata; (ii) second, to the Company for any securities that the Company proposes
to issue and sell for its own account; and (iii) third, to other persons that
the Company is obligated to register pursuant to other contractual arrangements,
pro rata.

 

5



--------------------------------------------------------------------------------

(b) Piggyback Registration Rights.

(i) Whenever the Company proposes to complete a Public Offering (other than in
connection with a Demand Registration) and the registration form to be used may
be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice to all Holders of
Registrable Securities of its intention to effect such a registration and,
subject to the terms of subsections (ii) below, shall include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within ten (10) days after the
receipt of the Company’s notice.

(ii) If a Piggyback Registration is an underwritten offering and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, the Company shall include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
Registrable Securities requested to be included in such registration, pro rata
among the Holders of such Registrable Securities on the basis of the number of
shares owned by each such Holder, and (iii) third, other securities requested to
be included in such registration pursuant to contractual arrangements with the
Company.

(c) Other Sales Restrictions. Notwithstanding anything to the contrary herein,
including any provisions regarding pro rata inclusion of Registrable Securities
in any Registration, if any Holder has agreed to lock-ups or other restrictions
on sale of any such Holder’s Registrable Securities with the Company, another
Holder or any other Person, including pursuant to Section 3.05(c) hereof, such
other agreements or restrictions shall govern the sale of such Holders
Registrable Securities.

SECTION 3.02. Registration Procedures. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Article III that
the Holders requesting inclusion in any Registration shall furnish to the
Company such information regarding them, the Registrable Securities held by
them, the intended method of disposition of such Registrable Securities, and
such agreements regarding indemnification, disposition of such securities and
other matters referred to in and consistent with this Article III, as the
Company shall reasonably request and as shall be required in connection with the
action to be taken by the Company. With respect to any Registration which
includes Registrable Securities held by a Holder, the Company will:

(a) As promptly as possible (in the case of a Demand Registration, no more than
45 days after the Company’s receipt of a Demand Registration Notice that is for
a Registration on a form other than Form S-3 (or any successor form) and no more
than 30 days after the Company’s receipt of a Demand Registration Notice that is
for a registration on Form S-3 (or any successor form)), prepare and file with
the Commission a registration statement on the appropriate form prescribed by
the Commission for such intended method of disposition and use its commercially
reasonable efforts to cause such registration statement to be or become
effective as soon as practicable thereafter; provided, that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to counsel representing any Demand Holder selling
Registrable Securities in connection with such Registration copies of all
documents proposed to be filed, which documents shall be subject to the review
and reasonable comments of such counsel and which shall not be filed without the

 

6



--------------------------------------------------------------------------------

consent of such Demand Holder; provided, further, that the Company shall not be
obligated to maintain such Registration effective for a period longer than the
earlier of (x) 120 days after such Registration becomes effective and (y) the
disposition of all Registrable Securities included in such Registration (the
“Effectiveness Period”);

(b) Prepare and file with the Commission such amendments and post–effective
amendments to such registration statement and any documents required to be
incorporated by reference therein as may be necessary to keep the registration
statement effective for a period of not less than the Effectiveness Period (but
not prior to the expiration of the time period referred to in Section 4(3) of
the Securities Act and Rule 174 thereunder, if applicable); cause the prospectus
to be supplemented by any required prospectus supplement, and as so supplemented
to be filed pursuant to Rule 424 under the Securities Act and comply with the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act applicable to it with respect to the disposition of all
Registrable Securities covered by such registration statement during the
applicable period in accordance with the intended method or methods of
disposition by the sellers thereof set forth in such registration statement or
supplement to the prospectus;

(c) Promptly incorporate in a prospectus supplement or post–effective amendment
such information as the underwriter(s) or the Demand Holders selling shares in
such Registration reasonably request to be included therein relating to the plan
of distribution with respect to such Registrable Securities; and make all
required filings of such prospectus supplements or post–effective amendments as
soon as practical after being notified of the matters to be incorporated in such
supplement or amendment;

(d) Furnish to such Holder, without charge, such number of conformed copies of
the registration statement and any post–effective amendment thereto, as such
Holder may reasonably request, and such number of copies of the prospectus
(including each preliminary prospectus) and any amendments or supplements
thereto, and any documents incorporated by reference therein, as the Holder or
underwriter or underwriters, if any, may request in order to facilitate the
disposition of the securities being sold by the Holder (it being understood that
the Company consents to the use of the prospectus and any amendment or
supplement thereto by the Holder covered by the registration statement and the
underwriter or underwriters, if any, in connection with the offering and sale of
the securities covered by the prospectus or any amendments or supplements
thereto);

(e) Notify such Holder at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, when the Company becomes
aware of the happening of any event as a result of which the prospectus included
in such registration statement (as then in effect) contains any untrue statement
of material fact or omits to state a material fact necessary to make the
statements therein (in the case of the prospectus or any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading
and, as promptly as practicable thereafter, prepare and file with the Commission
and furnish a supplement or amendment to such prospectus so that, as thereafter
delivered to the investors of such securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

 

7



--------------------------------------------------------------------------------

(f) Provide a CUSIP number for all Registrable Securities no later than the
effective date of the Registration and provide the applicable transfer agent and
registrar for all such Registrable Securities with printed certificates
representing the Registrable Securities that are in a form eligible for deposit
with The Depository Trust Company not later than the effective date of the
registration statement;

(g) Use its commercially reasonable efforts to cause all securities included in
such registration statement to be listed, by the date of the first sale of
securities pursuant to such registration statement, on any national securities
exchange, quotation system or other market on which the Common Stock is then
listed;

(h) Make generally available to its security holders an earnings statement,
which need not be audited, satisfying the provisions of Section 11(a) of the
Securities Act as soon as reasonably practicable after the end of the 12–month
period beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the registration statement, which
statement shall cover said 12–month period;

(i) After the filing of a registration statement, (i) notify each Holder holding
Registrable Securities covered by such registration statement of any stop order
issued or, to the Company’s knowledge, threatened by the Commission and of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction, (ii) take all reasonable
actions to obtain the withdrawal of any order suspending the effectiveness of
the registration statement or the qualification of any Registrable Securities at
the earliest possible moment, and (iii) make available for inspection by any
seller of Registrable Securities, any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant, or other agent retained by any such seller or underwriter, all
financial and other records, pertinent corporate and business documents and
properties of the Company as shall be necessary to enable them to exercise their
due diligence responsibility, and cause the Company’s officers, directors,
employees, agents, representatives, and independent accountants to supply all
such information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent in connection with such registration statement;

(j) In connection with the preparation and filing of each Registration, give
each Demand Holder selling Registrable Securities in such Registration, the
underwriter(s) and their respective counsel, accountants and other
representatives and agents the opportunity to participate in the preparation of
each registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto and comparable
statements under the securities or blue sky laws of any jurisdiction and give
each of the foregoing Persons access to the books and records, pertinent
corporate and business documents and properties of the Company and its
subsidiaries and such opportunities to discuss the business and affairs of the
Company and its subsidiaries with the respective directors, officers, employees,
agents, representatives and the independent public accountants who have
certified the Company’s consolidated financial statements, and supply all other
information requested by and respond to all other inquiries from such Demand
Holders, underwriter(s), counsel, accountants and other representatives and
agents as shall be necessary or appropriate, in the opinion of such holders or
underwriter(s), to conduct a reasonable investigation within the meaning of the

 

8



--------------------------------------------------------------------------------

Securities Act, and the Company shall not file any registration statement or
amendment thereto or any prospectus or supplement thereto to which such Demand
Holders or such underwriter(s) shall object;

(k) Cause its employees to participate in customary “road shows” and other
presentations as reasonably requested by the underwriters in connection with
such Registration;

(l) Deliver promptly to counsel representing any Demand Holder selling
Registrable Securities under such Registration and each underwriter, if any,
participating in the offering of the Registrable Securities, copies of all
correspondence between the Commission and the Company, its counsel or auditors,
and all memoranda relating to discussions with the Commission or its staff with
respect to such Registration; and

(m) On or prior to the date on which the registration statement is declared or
otherwise becomes effective, use commercially reasonable efforts to (i) register
or qualify, and cooperate with such underwriter or underwriters, if any, and
their counsel in connection with the registration or qualification of, the
securities covered by the registration statement for offer and sale under the
securities or blue sky laws of each state and other jurisdiction of the United
States as the managing underwriter or underwriters, if any, requests in writing,
to use commercially reasonable efforts to keep each such registration or
qualification effective, including through new filings, or amendments or
renewals, during the Effectiveness Period and do any and all other acts or
things necessary or advisable to enable the disposition in all such
jurisdictions of the Registrable Securities covered by the applicable
registration statement; provided, that the Company will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject, (ii) obtain a
cold comfort letter from the Company’s independent public accountants in
customary form and covering matters of the type customarily covered by cold
comfort letters, which letter shall be addressed to the underwriters, and the
Company shall use commercially reasonable efforts to cause such cold comfort
letter to also be addressed to any Demand Holder selling Registrable Securities
in such Registration, (iii) obtain an opinion from the Company’s outside counsel
in customary form and covering matters of the type customarily covered by such
opinions, which opinion shall be addressed to the underwriters and any Demand
Holder selling Registrable Securities in such Registration, and (iv) enter into
and perform its obligations under such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the Demand Holders reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including effecting a stock split,
combination of shares, recapitalization, or reorganization).

The Holders, upon receipt of any notice from the Company of the happening of any
event of the kind described in subsection (e) of this Section 3.02, will
forthwith discontinue disposition of the Registrable Securities until the
Holders’ receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 3.02 or until it is advised in
writing by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the prospectus, and, if so directed by the Company, each Holder
will, or will request the managing underwriter or underwriters, if any, to,
deliver, to the Company (at the Company’s sole expense) all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such securities current at the time of receipt of such notice.

 

9



--------------------------------------------------------------------------------

No Holder of Registrable Securities included in a Registration shall be required
to make any representations or warranties to or agreements with the Company,
other than representations and warranties regarding such Holder, such Holder’s
ownership of and title to the Registrable Securities to be sold in such
offering, and its intended method of distribution and any liability of any such
Holder under such underwriting agreement shall be limited to liability arising
from breach of such Holder’s representations and warranties therein and shall be
limited to an amount equal to the net amount received by such Holder from the
sale of Registrable Securities pursuant to such registration statement.

SECTION 3.03. Registration Expenses.

(a) In the case of any Registration, the Company shall bear all expenses
incident to the Company’s performance of or compliance with Section 3.01 of this
Agreement, including all Commission and stock exchange or Financial Industry
Regulatory Authority registration and filing fees and expenses, fees and
expenses of compliance with securities or blue sky laws (including reasonable
fees and disbursements of counsel in connection with blue sky qualifications of
the Registrable Securities), rating agency fees, printing expenses, messenger,
telephone and delivery expenses, fees and disbursements of counsel for the
Company and all independent certified public accountants and any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities (but not including any underwriting discounts or commissions, or
transfer taxes, if any, attributable to the sale of Registrable Securities by a
selling Holder or fees and expenses of more than three counsel representing the
Holders selling Registrable Securities under such Registration as set forth in
Section 3.03(b) below).

(b) In connection with each Registration initiated hereunder (whether a Demand
Registration or a Piggyback Registration), the Company shall reimburse the
Holders covered by such Registration for the reasonable fees and disbursements
of one counsel chosen by Catterton, one counsel chosen by Tower Three and one
counsel chosen by the holders of a majority of the Registrable Securities held
by Holders other than HH, Catterton and Tower Three.

SECTION 3.04. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder participating in an offering of Registrable Securities, the
underwriters selling such Holder’s Registrable Securities and their respective
officers, directors, Affiliates and agents and each Person who controls (within
the meaning of the Securities Act or the Exchange Act) any of them, including
any general partner or manager of any thereof, and each Person who controls the
Company (within the meaning of the Securities Act or the Exchange Act) against
all losses, claims, damages, liabilities and expenses (including reasonable
out-of-pocket fees and disbursements of counsel) arising out of or based upon
any untrue or alleged untrue statement of a material fact contained in any
registration statement, prospectus or preliminary prospectus, free writing
prospectus, or any amendment thereof or supplement thereto or in any document
incorporated by reference therein or any omission or alleged omission to state
therein a material

 

10



--------------------------------------------------------------------------------

fact required to be stated therein or necessary to make the statements therein
(in the case of the prospectus or any preliminary prospectus, in the light of
the circumstances under which they were made) not misleading, except insofar as
the same are made in reliance on and in conformity with any information with
respect to such Holder or Person furnished in writing to the Company by such
Holder or Person expressly for use therein. The Company further agrees to
indemnify and hold harmless each Person who controls the Company (within the
meaning of the Securities Act or the Exchange Act) against all losses, claims,
damages, liabilities and expenses (including reasonable out-of-pocket counsel
fees and disbursements) arising out of or based upon any untrue or alleged
untrue statement of a material fact contained in any document, report or
information filed with the Commission under the Exchange Act or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
the same are made in reliance on and in conformity with any information with
respect to such Person furnished in writing to the Company by such Person
expressly for use therein. Notwithstanding any other provision of this
Agreement, the Company shall advance all expenses incurred by or on behalf of an
indemnified party pursuant to this Section 3.04(a) within thirty (30) days after
the receipt by the Company of a statement or statements from the indemnified
party requesting such advance or advances from time to time, whether prior to or
after final disposition of such proceeding. Such statement or statements shall
reasonably evidence the expenses incurred by the indemnified party.

(b) Indemnification by the Holders. To the extent permitted by law, each Holder
selling shares in a Registration agrees to indemnify and hold harmless the
Company, its directors, officers and agents and each Person who controls (within
the meaning of the Securities Act or the Exchange Act) the Company, against any
losses, claims, damages, liabilities and expenses arising out of or based upon
any untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements in the
registration statement, prospectus or preliminary prospectus (in the case of the
prospectus or preliminary prospectus, in light of the circumstances under which
they were made) not misleading, to the extent, but only to the extent, that such
untrue statement or omission is made in reliance on and in conformity with the
information or affidavit with respect to such Holder so furnished in writing by
such Holder expressly for use in the registration statement or prospectus;
provided, that the obligation to indemnify shall be several, not joint and
several, among such Holders and the liability of each such Holder shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such registration statement in
accordance with the terms of this Agreement. The indemnity agreement contained
in this Section 3.04(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability, action or proceeding if such settlement is
effected without the consent of such Holder. The Company and the Holders of the
Registrable Securities hereby acknowledge and agree that, unless otherwise
expressly agreed to in writing by such Holders, the only information furnished
or to be furnished to the Company for use in any registration statement or
prospectus relating to the Registrable Securities or in any amendment,
supplement or preliminary materials associated therewith are statements
specifically relating to (i) the beneficial ownership of shares of Common Stock
by such Holder and its Affiliates, (ii) the name and address of such Holder and
(iii) any additional information about such Holder or the plan of distribution
(other than for an underwritten offering) required by law or regulation to be
disclosed in any such document.

 

11



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest may exist between such indemnified and indemnifying parties with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. The
failure to so notify the indemnifying party shall not relieve the indemnifying
party from any liability hereunder with respect to the action, except to the
extent that such indemnifying party is materially prejudiced by the failure to
give such notice; provided, that any such failure shall not relieve the
indemnifying party from any other liability which it may have to any other party
or to such indemnified party other than pursuant to this Section 3.04. No
indemnifying party in the defense of any such claim or litigation, shall, except
with the consent of such indemnified party, which consent shall not be
unreasonably withheld, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party there may be one or more legal or
equitable defenses available to such indemnified party which are in addition to
or may conflict with those available to any other of such indemnified parties
with respect to such claim, in which event the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) of this Section 3.04 is unavailable to an
indemnified party as contemplated by the preceding paragraphs (a) and (b) of
this Section 3.04 or is insufficient to hold such indemnified party harmless,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability
(i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnified party and the indemnifying party or (ii) if the
allocation provided by the preceding clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in the preceding clause (i) but also the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of the sellers of Registrable Securities and any other sellers participating in
the registration statement on the other hand shall be determined by reference
to, among other things, whether the alleged untrue statement of material fact or
alleged omission to state a material fact relates to information supplied by the
Company or by the sellers of Registrable Securities or other sellers
participating in the registration statement and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of any such Holder be
greater in amount than the amount of net proceeds received by such Holder upon
such sale or the amount for which such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided in
paragraph (b) of this Section 3.04 had been available.

 

12



--------------------------------------------------------------------------------

SECTION 3.05. Lock-Up Agreements.

(a) Whenever the Company proposes to register any of its equity securities under
the Securities Act in a Public Offering or is required to use its commercially
reasonable to effect the registration of any Registrable Securities under the
Securities Act pursuant to Section 3.01, each Holder of Registrable Securities
agrees by acquisition of such Registrable Securities not to effect any sale or
distribution, including any sale pursuant to Rule 144 under the Securities Act,
or to request registration under Section 3.01 of any Registrable Securities for
the time period reasonably requested by the managing underwriter for the
underwritten offering; provided, that in no event shall such period exceed 180
days in the case of the Company’s initial public offering or 90 days in the case
of any subsequent Public Offering, plus, in each case, any customary “booster
shot” reasonably requested by the managing underwriter (the “Lock-up Period”)
after the effective date of the registration statement relating to such
Registration, except (i) as part of such Registration or (ii) in the case of a
private sale or distribution, unless the transferee agrees in writing to be
subject to this Section 3.05. If requested by such managing underwriter, each
Holder of Registrable Securities agrees to execute a lock-up agreement, in
customary form, consistent with the terms of this Section 3.05(a); provided,
that the form of the lock-up shall be substantially identical as to each
similarly situated Holder; provided, further, that if any Holder of Registrable
Securities is released from such lock-up agreement, all other Holders of
Registrable Securities shall be similarly released on a pro rata basis.
Notwithstanding the foregoing, no Holder shall be subject to a Lock-up Period in
excess of 180 days (plus any customary “booster shot”) in any calendar year due
to the registration of any Registrable Securities pursuant to Section 3.01.

(b) The Company agrees not to effect any sale or distribution of any of its
equity securities or securities convertible into or exchangeable or exercisable
for any such equity securities within the Lock-up Period (except as part of such
underwritten Registration or pursuant to registrations on Form S–8, S–4 or any
successor forms thereto), except that such restriction shall not prohibit any
such sale or distribution after the effective date of the registration statement
(i) pursuant to any stock option, warrant, stock purchase plan or agreement or
other benefit plans approved by the Board to officers, directors or employees of
the Company or its subsidiaries; (ii) pursuant to Section 4(2) of the Securities
Act; or (iii) as consideration to any third party seller in connection with the
bona fide acquisition by the Company or any subsidiary of the Company of the
assets or securities of any Person in any transaction approved by the Board,
provided that in each such case the transferee agrees in writing with the
Company to be subject to restrictions comparable to those set forth in
Section 3.05(a). In addition, upon the request of the managing underwriter, the
Company shall use commercially reasonable efforts to cause each holder of its
equity securities or any securities convertible into or exchangeable or
exercisable for any of such securities whether outstanding on the date of this
Agreement or issued at any time after the date of this Agreement (other than any
such securities acquired in a public offering), to agree not to effect any such
public sale or distribution of such securities during such period, except as
part of any such registration if permitted, and to cause each such holder to
enter into a similar agreement to such effect with the such managing
underwriter.

(c) Subject to (i) any sales in the Company’s initial public offering of equity
securities, as set forth in the Company’s prospectus filed with the Commission
and dated October 22, 2012 and (ii) any sales contemplated by Section 3.05(e),
each of Gary Friedman,

 

13



--------------------------------------------------------------------------------

Carlos Alberini, the Carlos E. Alberini Family 2012 Trust, Ken Dunaj, Eri Chaya,
Danielle Hansmeyer, DeMonty Price, Karen Boone, Matt Salmonson, Bonnie Orofino,
Frances Hamman and Mike MacKay (each a “Locked-Up Person”) agrees, severally and
not jointly, with the Company that, until the earlier of (x) the date on which
Catterton and Tower Three collectively own less than one half of the shares of
Common Stock collectively beneficially owned by Catterton and Tower Three,
including through HH, immediately following the Company’s initial public
offering of equity securities (as adjusted to give effect to any
recapitalization, stock split, reverse stock split, stock dividend or other
similar adjustment to the outstanding shares of Capital Stock) and (y) the date
that is two years after the Company’s initial public offering of equity
securities, the Locked Up Person will not, without the prior written consent of
the Company, directly or indirectly, (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant for the sale of, or lend or otherwise
dispose of or transfer any shares of the Company’s Common Stock or any
securities convertible into or exchangeable or exercisable for or repayable with
Common Stock, whether now owned or hereafter acquired by the Locked Up Person or
with respect to which the Locked Up Person has or hereafter acquires the power
of disposition (collectively, the “Lock-Up Securities”), or exercise any right
with respect to the registration of any of the Lock-Up Securities, or file or
request or demand or cause to be filed any registration statement in connection
therewith, under the Securities Act of 1933, as amended, or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap or transaction is to be settled by
delivery of Common Stock or other securities, in cash or otherwise, except as
set forth in the following sentence. Each Locked-Up Person may sell a number of
shares of Common Stock equal to the number of shares of Common Stock that are
vested and not subject to Selling Restrictions (as defined in the Company’s 2012
Equity Replacement Plan, 2012 Stock Option Plan or 2012 Equity Incentive Plan)
held by such Locked-Up Person multiplied by a fraction, the numerator of which
is the number of shares of Common Stock sold by HH, Catterton and Tower Three
and the denominator of which is the total number of shares of Common Stock owned
by HH, Catterton and Tower Three immediately prior to such sale (the “Pro Rata
Amount”). Any sales of the Pro Rata Amount of a Locked-Up Person must be made at
the same time and in the same manner as the sale by HH, Catterton and/or Tower
Three. No Locked-Up Person has any obligation to sell his or her Pro Rata Amount
at any time. The Lock-Up Securities shall not include shares of Common Stock
sold in the Company’s initial public offering. Any waivers of or consents to
sell outside of the parameters of this Section 3.05(c) must be approved by the
Board of Directors of the Company. In the event that HH, Catterton or Tower
Three propose to sell any shares of Common Stock (a “Sale Opportunity”), such
party shall provide notice to the Company of such potential Sale Opportunity.
Sale Opportunities shall not include transfers from HH, Catterton or Tower Three
to affiliates of any such party, but shall apply to any subsequent sales by such
affiliates to non-affiliates. Promptly, but in no event more than five Business
Days after receipt by the Company of a notice referred to in the prior sentence,
the Company will give written notice to each of the Locked-Up Persons (the “Sale
Notice”), including the proposed amount and manner of sale. A Demand
Registration Notice shall constitute a Sale Notice for purposes hereof. To the
extent that the proposed Sale Opportunity by HH, Catterton or Tower Three is
completed, then any Locked-Up Person that has elected to include Lock-Up
Securities in such sale in a written notice or notices given to the Company
within ten (10) days after the date of the Sale Notice may sell up to his or her
Pro Rata

 

14



--------------------------------------------------------------------------------

Amount based on the actual amount sold by HH, Catterton and Tower Three in such
Sale Opportunity. No amendment to this Section 3.05(c) that is adverse to the
interests of the persons subject thereto shall be made without the written
consent of the Locked-Up Persons holding a majority in interest of all
Registrable Securities held by all Locked-Up Persons.

(d) Notwithstanding Section 3.05(c), and subject to the conditions below, each
Locked-Up Person may transfer the Lock-Up Securities without the prior written
consent of the Company, provided that (1) the Company receives a signed lock-up
agreement for the balance of the lock-up period from each beneficiary, donee,
trustee, distributee, or transferee, as the case may be and (2) any such
transfer shall not involve a disposition for value:

(i) as a bona fide gift or gifts;

(ii) by will or intestacy or to any trust for the direct or indirect benefit of
the Locked Up Person or the immediate family of the Locked-Up Person (for
purposes of this lock-up agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin);
or

(iii) as a distribution by a trust to its beneficiaries.

(e) Notwithstanding anything herein to the contrary, Gary Friedman shall have a
first priority right over the Holders to sell up to the following amount of
vested shares of Common Stock that are not subject to Selling Restrictions (as
defined in the Company’s 2012 Equity Replacement Plan, 2012 Stock Option Plan or
2012 Equity Incentive Plan) (the “Priority Sale Amount”): ten percent (10%) of
the aggregate number of shares sold in the first Public Offering by the Company
after the Company’s initial public offering (the “First Follow On Offering”),
but in no event more than $15 million worth of shares of Common Stock in such
offering, based on the public offering price of shares of Common Stock in such
Public Offering. If the Pro Rata Amount of Mr. Friedman in the First Follow On
Offering would be more than the Priority Sale Amount, then he will have priority
over the Holders for the sale of the Priority Sale Amount, and any remaining
portion of his Pro Rata Amount may be sold if there is availability in the
offering, subject to pro rata cutback with the Holders. If there is not enough
capacity in the Company’s First Follow On Offering for the Priority Sale Amount
due to sales by the Company or otherwise, then Mr. Friedman may sell the unsold
portion of his Priority Sale Amount in the Company’s next Public Offering on the
same basis as set forth above. If there is capacity in the First Follow On
Offering but Mr. Friedman elects not to sell all or a portion of the Priority
Sale Amount, the Priority Sale Amount shall not be applicable in any future
Public Offering by the Company. In the event that the First Follow On Offering
occurs prior to the date on which the lockup between Mr. Friedman and the
underwriters in connection with the Company’s initial public offering (the “IPO
Lockup”) expires, HH agrees not to sell any shares in such First Follow On
Offering unless Mr. Friedman is also released from such IPO Lockup to an extent
that would permit him to sell shares in such First Follow On Offering as
specified in this Agreement (provided that in no event shall HH be prevented
from selling shares in such First Follow On Offering if Mr. Friedman does not
sell shares in such First Follow On Offering for any reason other than a failure
to be released from the IPO Lockup or breach of this Agreement). No amendment to
this Section 3.05(e) shall be made without Mr. Friedman’s written consent.

 

15



--------------------------------------------------------------------------------

SECTION 3.06. Participation in Registrations. No Holder may participate in any
Registration hereunder which is underwritten unless such Holder (a) agrees to
sell its securities on the basis provided in any underwriting arrangements
approved by the Company and the Demand Holders selling Registrable Securities in
such Registration (provided, that such underwriting arrangements shall not limit
any Holder’s rights under this Agreement), and (b) completes and executes all
questionnaires, powers of attorney, underwriting agreements and other documents
customarily and reasonably required under the terms of such underwriting
arrangements.

SECTION 3.07. Rule 144. The Company shall file any reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder, and it will take such further
action as any Holder may reasonably request to enable such Holder to sell
Registrable Securities without registration under the Securities Act as
permitted by (i) Rule 144 under the Securities Act, or (ii) any similar rules or
regulations hereafter adopted by the Commission. Upon the request of a Holder of
Registrable Securities, the Company, at its own expense, will deliver to such
Holder: (x) a written statement as to whether it has complied with the
requirements that would make the exemption provided by such rule available to
such Holder; (y) a copy of the most recent annual or quarterly report of the
Company; and (z) such other reports and documents as such Holder may reasonably
request in order to avail itself of any rule or regulation of the Commission
allowing it to sell Registrable Securities without registration.

ARTICLE IV.

MISCELLANEOUS

SECTION 4.01. Notices. Except as otherwise specified herein, all notices and
other communications required or permitted hereunder shall be in writing and
shall be mailed by registered or certified mail, return receipt requested,
postage prepaid or otherwise delivered by hand, messenger, facsimile
transmission or electronic mail and shall be given to such party at its address
or facsimile number set forth on the signature pages hereof or such other
address or facsimile number as such party may hereafter specify in writing in
accordance with this Section 4.01; provided, that:

(a) unless otherwise specified by HH in a notice delivered by HH in accordance
with this Section 4.01, any notice required to be delivered to HH shall be
properly delivered if delivered to:

Home Holdings, LLC

c/o Catterton Management Company, LLC

599 West Putnam Avenue

Greenwich, CT 06830

Fax: (203) 629-4903

Attention: Marc Magliacano

 

16



--------------------------------------------------------------------------------

And c/o Tower Three Partners LLC

2 Sound View Drive

Greenwich, CT 06830

Fax: (203) 485-5885

Attention: William B. Forrest

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

555 Mission Street

San Francisco, CA 94109

Fax: (415) 393-8306

Attention: Stewart McDowell

and

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Fax: (212) 310-8007

Attention: Douglas Warner

(b) unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 4.01, any notice required to be
delivered to the Company shall be properly delivered if delivered to:

Restoration Hardware Holdings, Inc.

15 Koch Road, Suite J

Corte Madera, CA 94925

Fax: (415) 927-7264

Attention: Chief Financial Officer

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Fax: (415) 276-7113

Attention: Gavin Grover

(c) Unless otherwise specified by such Holder in a notice delivered by the
Company in accordance with this Section 4.01, any notice required to be
delivered to a Holder shall be properly delivered if delivered to the address of
such Holder as set forth on the signature page of this Agreement or the
applicable Consent of Holders of Registrable Securities, as applicable.

SECTION 4.02. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement (including for the
avoidance of doubt, the

 

17



--------------------------------------------------------------------------------

Persons listed on Schedule A hereto) and their respective successors and
permitted assigns. Except as set forth in Section 3.04, nothing in this
Agreement, express or implied, is intended or shall be construed to give any
Person other than the parties to this Agreement or their respective successors
or permitted assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.

SECTION 4.03. Amendment. In addition to the restrictions concerning amendment of
this Agreement provided in Sections 3.05(c) and 3.05(e) herein, this Agreement
may not be amended, restated, modified or supplemented in any respect and the
observance of any term of this Agreement may not be waived except by a written
instrument executed by the Company, HH, Catterton and Tower Three; provided
further, that no amendment, modification or waiver that adversely affects those
Holders listed on Schedule A hereto in comparison to other Holders of
Registrable Securities shall be affected without the prior written consent of
the Holders listed on Schedule A holding a majority in interest of all
Registrable Securities held by such Holders listed on Schedule A.

SECTION 4.04. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or any Holder except as otherwise expressly
stated hereunder; provided that a Holder may assign all of its rights, remedies,
obligations and liabilities arising under this Agreement in connection with a
direct or indirect transfer or sale of such Holder’s Common Stock other than in
a Public Offering, so long as the assignee agrees to be bound by, and the
assignor is not then in breach of, the terms of this Agreement or any other
agreement between such person and the Company.

SECTION 4.05. Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without giving effect to its principles of conflict of laws. The
parties hereto irrevocably submit, in any legal action or proceeding relating to
this Agreement, to the jurisdiction of the courts of the United States located
in the State of Delaware or in any Delaware state court located in New York
county and consent that any such action or proceeding may be brought in such
courts and waive any objection that they may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum.

SECTION 4.06. Enforcement. The Holders agree that irreparable damage (for which
monetary damages, even if available, would not be an adequate remedy) would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms on a timely basis or were
otherwise breached. It is accordingly agreed that the Holders shall be entitled
to an injunction, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court identified in Section 4.05 above without the need
to post bond, this being in addition to any other remedy to which they are
entitled at law or in equity.

SECTION 4.07. Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

18



--------------------------------------------------------------------------------

SECTION 4.08. Additional Securities Subject to Agreement. All shares of Capital
Stock of the Company that any Holder hereafter acquires by means of a stock
split, stock dividend, distribution, exercise of options or warrants or
otherwise (other than pursuant to a public offering) whether by merger,
consolidation or otherwise (including shares of a surviving corporation into
which the shares of Capital Stock of the Company are exchanged in such
transaction) will be subject to the provisions of this Agreement to the same
extent as if held on the date of the this Agreement.

SECTION 4.09. Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

SECTION 4.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by less than all of the parties
hereto, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

SECTION 4.11. Waiver of Jury Trial. Each party to this Agreement hereby
irrevocably and unconditionally waives to the fullest extent permitted by
applicable law all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to the actions of the parties hereto pursuant to this Agreement or in
the negotiation, administration, performance or enforcement of this Agreement.

SECTION 4.12. Entire Agreement. This Agreement supersedes all prior agreements,
whether written or oral, between the parties with respect to its subject matter
(including this Agreement) and constitutes (along with the exhibits and other
documents delivered pursuant to this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter.

[SIGNATURE PAGES FOLLOW]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each Holder have executed this Agreement as
of the day and year first above written.

 

RESTORATION HARDWARE HOLDINGS, INC. By:  

/s/ Carlos Alberini

  Name:   Carlos Alberini   Title:   Chief Executive Officer HOME HOLDINGS, LLC
By:  

/s/ Marc Magliacano

  Name:   Marc Magliacano   Title:   Member, Board of Managers CP HOME HOLDINGS
By:  

/s/ Marc Magliacano

  Name:   Marc Magliacano   Title:   Vice President Address: CP Home Holdings
c/o Catterton Management Company, LLC 599 West Putnam Avenue Greenwich, CT 06830
Fax: (203) 629-4903 Attention: Marc Magliacano With a copy (which shall not
constitute notice) to: Gibson, Dunn & Crutcher LLP 555 Mission Street San
Francisco, CA 94109 Fax: (415) 393-8306 Attention: Stewart McDowell

Signature Page



--------------------------------------------------------------------------------

TOWER THREE HOME LLC By:  

/s/ William D. Forrest

  Name:   William D. Forrest   Title:   Managing Member Address: Tower Three
Home LLC 2 Sound View Drive Greenwich, CT 06830 Fax: (203) 485-5885 Attention:
William Forrest With a copy (which shall not constitute notice) to: Weil,
Gotshal & Manges LLP 767 Fifth Avenue New York, New York 10153 Fax: (212)
310-8007 Attention: Douglas Warner GLENHILL CAPITAL OVERSEAS MASTER FUND, LP By:
GLENHILL CAPITAL OVERSEAS GP, LTD., its General Partner By: GLENHILL CAPITAL
MANAGEMENT, LLC, its Sole Shareholder By: GLENHILL ADVISORS, LLC, its Managing
Member By:  

/s/ Glenn J. Krevlin

  Name:   Glenn J. Krevlin   Title:   General Partner

 

21



--------------------------------------------------------------------------------

GLENHILL CAPITAL LP By: GLENHILL CAPITAL MANAGEMENT, LLC, its General Partner
By: GLENHILL ADVISORS, LLC, its Managing Member By:  

/s/ Glenn J. Krevlin

  Name:   Glenn J. Krevlin   Title:   General Partner GLENN J. KREVLIN, TRUSTEE
OF THE GLENN J. KREVLIN REVOCABLE TRUST By:  

/s/ Glenn J. Krevlin

  Name:     Glenn J. Krevlin KREVLIN 2005 GIFT TRUST By:  

/s/ Glenn J. Krevlin

  Name:     Glenn J. Krevlin   Title:     Trustee Address: c/o Glenn Krevlin 600
Fifth Avenue, 11th Floor New York, NY 10020 With a copy (which shall not
constitute notice) to: Ellenoff Grossman & Schole LLP 150 East 42nd Street New
York, New York 10017 Fax: (212) 370-7889 Attention: Joshua Englard

 

22



--------------------------------------------------------------------------------

SCHEDULE A

Gary Friedman

Carlos Alberini

Carlos E. Alberini Family 2012 Trust

Ken Dunaj

Eri Chaya

Danielle Hansmeyer

DeMonty Price

Karen Boone

Matt Salmonson

Bonnie Orofino

Frances Hamman

Mike MacKay

Schedule A



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT OF HOLDERS OF REGISTRABLE SECURITIES

I,                      have read and hereby agree to be party to and bound by
the terms and provisions of the Registration Rights Agreement, dated as of
            , 2012 (the “Registration Rights Agreement”), among Restoration
Hardware Holdings, Inc. and the stockholders party thereto in respect of shares
of common stock of Restoration Hardware Holdings, Inc. that I beneficially own.

I acknowledge that if I have agreed with the Company, another Holder or any
other Person, to lock-ups or other restrictions on sale of my Registrable
Securities, then such other agreements or restrictions shall govern the sale of
my Registrable Securities, and may reduce my rights to participate in a
particular Registration under the Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Consent of Holders of
Registrable Securities this      day of             , 20    .

 

 

Name:   Address:  

 

 

 

Exhibit A